Celanese Corporation November 2010 2 Forward-Looking Statements This presentation may contain “forward-looking statements,” which include information concerning the company’s plans, objectives, goals, strategies, future revenues or performance, capital expenditures, financing needs and other information that is not historical information.When used in this presentation, the words “outlook,” “forecast,” “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” and variations of such words or similar expressions are intended to identify forward-looking statements.All forward-looking statements are based upon current expectations and beliefs and various assumptions.There can be no assurance that the company will realize these expectations or that these beliefs will prove correct. There are a number of risks and uncertainties that could cause actual results to differ materially from the results expressed or implied in the forward- looking statements contained in this presentation.These risks and uncertainties include, among other things: changes in general economic, business, political and regulatory conditions in the countries or regions in which we operate; the length and depth of business cycles, particularly in the automotive, electrical, electronics and construction industries; changes in the price and availability of raw materials; the ability to pass increases in raw material prices on to customers or otherwise improve margins through price increases; the ability to maintain plant utilization rates and to implement planned capacity additions and expansions; the ability to improve productivity by implementing technological improvements to existing plants; increased price competition and the introduction of competing products by other companies; changes in the degree of intellectual property and other legal protection afforded to our products; compliance costs and potential disruption of production due to accidents or other unforeseen events or delays in construction of facilities; potential liability for remedial actions and increased costs under existing or future environmental regulations, including those relating to climate change; potential liability resulting from pending or future litigation, or from changes in the laws, regulations or policies of governments or other governmental activities in the countries in which we operate; changes in currency exchange rates and interest rates;and various other factors discussed from time to time in the company’s filings with the Securities and Exchange Commission.Any forward- looking statement speaks only as of the date on which it is made, and the company undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which it is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. Results Unaudited The results in this presentation, together with the adjustments made to present the results on a comparable basis, have not been audited and are based on internal financial data furnished to management.Quarterly and LTM results should not be taken as an indication of the results of operations to be reported for any subsequent period or for the full fiscal year. 3 Use of Non-U.S. GAAP Financial Information This presentation includes the following non-U.S. GAAP financial measures: operating EBITDA, net debt, proportional share EBITDA and net debt, and adjusted earnings per share.These measurements are not recognized in accordance with U.S. GAAP and should not be viewed as an alternative to U.S. GAAP measures of performance.The most directly comparable financial measure presented in accordance with U.S. GAAP in our consolidated financial statements for operating EBITDA is net income; for proportional share EBITDA is equity in net earnings of affiliates; for net debt or proportional share net debt is total debt; and for adjusted earnings per share is earnings per common share-diluted.Reconciliations of these non- U.S. GAAP financial measures are included in the Appendix. Operating EBITDA, a measure used by management to measure performance, is defined by the company as net earnings plus loss from discontinued operations, interest expense, taxes, and depreciation and amortization, and further adjusted for Other Charges and Adjustments as described in Slide 31.We may provide guidance on operating EBITDA and are unable to reconcile forecasted operating EBITDA to a U.S. GAAP financial measure because a forecast of Other Charges and Adjustments is not practical. Net debt is defined by the company as total debt less cash and cash equivalents. Proportional EBITDA of Affiliates is defined by the company as proportional operating profit plus the proportional depreciation and amortization of its equity investments. Proportional Net Debt of Affiliates is defined by the company as our proportional share of our affiliates’ net debt. Adjusted earnings per share is defined by the company as net earnings (loss)available to common shareholders plus preferred dividends, adjusted for Other Charges and Adjustments as described in Slide 31, and divided by the number of basic common shares, diluted preferred shares, and options valued using the treasury method. We may provide guidance on an adjusted earnings per share basis and are unable to reconcile forecasted adjusted earnings per share to a U.S. GAAP financial measure without unreasonable effort because a forecast of Other Items is not practical. Note: The tax rate used for adjusted earnings per share approximates the midpoint in a range of forecasted tax rates for the year, excluding changes in uncertain tax positions, discrete items and other material items adjusted out of our U.S. GAAP earnings for adjusted earnings per share purposes, and changes in management's assessments regarding the ability to realize deferred tax assets. We analyze this rate quarterly and adjust if there is a material change in the range of forecasted tax rates; an updated forecast would not necessarily result in a change to our tax rate used for adjusted earnings per share. The adjusted tax rate is an estimate and may differ significantly from the tax rate used for U.S. GAAP reporting in any given reporting period. It is not practical to reconcile our prospective adjusted tax rate to the actual U.S. GAAP tax rate in any future period. 4 Celanese technology-focused portfolio - building on a track record of execution and value creation Celanese ($ in millions) LTM 9/30/2010 Revenue:$5,799 LTM 9/30/2010 Operating EBITDA:$1,088 Revenue:$1,074 Operating EBITDA:$356 Revenue:$1,074 Operating EBITDA:$363 Revenue:$1,016 Operating EBITDA:$103 Revenue:$2,633 Operating EBITDA:$395 Consumer Specialties Advanced Engineered Materials Industrial Specialties Acetyl Intermediates Note: Celanese total includes Other Activities’ revenue and operating EBITDA of $2 million and ($129) million, respectively; $403 million of intersegment sales are excluded Adjusted to reflect the change in accounting method for Ibn Sina Significant value opportunity for investors Strong earnings growth Leading portfolio with strategic affiliates 5 Today’s Celanese: A Technology and Specialty Materials Company “Undifferentiated Era” “Hybrid Transition” “Technology & Specialty Materials Era” Advantaged Intermediates Specialty Materials Commodity Celanese Portfolio Transformation Operating EBITDA Shift Towards Specialty Materials 500 - 1,000 - 0 - *Celanese management estimates, based on unaudited similar information of predecessor company **Excludes Other Activities segment;adjusted to reflect the change in accounting method for Ibn Sina Specialty Materials: 2001 - 2013 CAGR: >12% 1,500 - 2,000 - Modest earnings volatility Relatively higher margins Sustained earnings growth of 10 - 15% High capital return 6 ►Global leader ►Advantaged technology ►Superior cost position ►Upstream integration ►Emerging economy opportunities ►Growth through innovation ►Cash generation with earnings growth ►Industry-leading partnership ►Growth opportunities in Asia ►Accelerated revenue growth ►Strong earnings conversion ►Technology-rich product pipeline Updated view highlights shift to increasingly advantaged portfolio Operating EBITDA by Segment1 Advanced Engineered Materials Consumer Specialties Industrial Specialties Acetyl Intermediates LTM 9/30/20102 $550-$600 $400+ $200+ $550-$600 1)Excludes Other Activities Segment 2)Adjusted to reflect the change in accounting method for Ibn Sina 3)Current view as of May 2010 Investor Day event 2013 Current View3 Strategic Development Confident in earnings power of portfolio $ in millions 7 Portfolio ►Create shareholder value through synergistic acquisition ►Portfolio transformation reducing earnings volatility Innovation Value creation levers drive increased earnings Productivity ►Value-added products drive margin expansion ►Access to new application space supports accelerated growth Geographic Growth ►Emerging-region leadership drives accelerated growth ►Participation in > GDP growth industries in developed economies supports enhanced position ►Deliver cost improvements 2x fixed cost inflation ►Track record of execution ►Strengthens operating leverage Increasing the earnings power of the portfolio to $1.6 - $1.8 billion 8 Diversified end-uses capture economic AND geographic growth Note: Celanese management estimates of end-uses and geographic revenue based on Celanese 2009 net sales - includes strategic affiliates' proportional revenue Other 8% Construction 3% Paints & Coatings 13% Consumer & Medical Applications 12% Consumer & Industrial Adhesives 9% Textiles 5% Food & Beverage 4% Chemical Additives 3% Paper & Packaging 3% Industrial Performance Applications 7% Consolidated Revenue by Region (USD) Americas 25% EU 36% AOC 21% China 18% 8 9 IS: Nanjing expansion supports vinyl system growth ►Vinyl system leadership •Focus on product technology differentiation •Partner with leading Western and Chinese companies ►2008 Nanjing I •Achieved a leading position in China for key segments •Sales growth 18 months ahead of plan •Developed business in other emerging regions ►2011 Nanjing II •Announced doubling of Nanjing VAE capacity in October 2009 •Startup expected mid-2011 Expanding vinyl technology into emerging markets Source: Celanese management estimates Asia Growth Nanjing II VAE startup Nanjing I VAE startup Celanese Emulsion Asia Revenue 10 CS: China position continues to strengthen portfolio Acetate Dividends ►Dec 2009 - Announced Memorandum of understanding for next phase of China expansion ►April 2010 - Approved Memorandum of understanding NDRC approval Zhuhai Cellulose Fibers Co., Ltd. Kunming Cellulose Fibers Co., Ltd Nantong Cellulose Fibers Co., Ltd Dividend Reinvestmen t Strong Partnership for Future Growth Expansion project approved with current China partner 11 Portfolio ►Create shareholder value through synergistic acquisition ►Portfolio transformation reducing earnings volatility Innovation Value creation levers drive increased earnings Productivity ►Value-added products drive margin expansion ►Access to new application space supports accelerated growth Geographic Growth ►Emerging-region leadership drives accelerated growth ►Participation in > GDP growth industries in developed economies supports enhanced position ►Deliver cost improvements 2x fixed cost inflation ►Track record of execution ►Strengthens operating leverage Increasing the earnings power of the portfolio to $1.6 - $1.8 billion 12 Ticona Polymers Weight per Vehicle AEM: Application development with key customers drives increasing value per vehicle Ticona Polymers Value per Vehicle Strong history of translating applications into value 2005 - 2009 CAGR: 5% 2005 - 2009 CAGR: >9% Fuel Efficiency Electrical Systems Key Global Automotive Trends Safety Systems Source: Celanese management estimates 13 AI: Attractive technology driven cost curve fueled by sustainable process innovation By-Product Avg Other Leading Technology Ethylene Highest Cost China MeOH Ethanol Effective Industry Utilization Rates Lower Cost China MeOH Pricing for CE to earn >15% EBITDA 75 - 80% 2011E Acetic Acid Cost Curve* Avg Non-China MeOH Carbonylation Average Celanese Additional advantage achievable Minimum
